Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 11, 2017.  It is noted that choline alfoscerate is also known as choline glycerophosphate or glyceryl phosphorylcholine, and has CAS 28319-77-9.
Regarding the specification, the headings are not in accordance with standard US patent practice.  And there may be a typo at the beginning of paragraph 33.  Correction is requested.
Applicant’s election without traverse of Group II, claims 6-8, in the reply filed on 5/18/22 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Web Page.
Internet web page entitled "Alpha Glycerylphosphorylcholine/Piracetam" supplied by Applicants, teaches alpha glycerylphosphorylcholine is useful for treating uncontrolled muscle jerk and other conditions.
The claims differ from web page in that they treat muscle cramps.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat muscle cramps with choline alfoscerate because web page teaches treating uncontrolled muscle jerk and other conditions with the same compound.  As muscle cramps are associated with muscle jerks, one would expect the same compound would be effective to treat both conditions.  Regarding claim 8 directed to a broad range of dosing, as this compound is known to be administered, one would be able select an appropriate dose without undue experimentation.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (11,311,561) is a related patent.
Kapoor (Drug Discovery Today) teaches benefits of glycerylphosphorylcholine.
Ceda (Hormone and Metabolic Res) teaches alpha glycerylphosphoylcholine increases growth hormone response.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655